Citation Nr: 1002436	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left upper extremity, to include peripheral neuropathy 
claimed as secondary to the service-connected type 2 diabetes 
mellitus.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or at the housebound rate.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from July and September 2002 rating 
decisions of the RO.  

The Board remanded these issues in April 2005 and August 2007 
for additional development of the record.  

The issue of SMC benefits based on the need for aid and 
attendance or at the housebound rate is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The currently demonstrated peripheral neuropathy of the 
left upper extremity is shown as likely as not to have been 
caused by the service-connected type 2 diabetes mellitus.  

3.  The service-connected diabetes is not shown to have 
caused or aggravated a disorder currently manifested by 
residuals of a left wrist fracture, status post left wrist 
fusion.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by peripheral neuropathy of the left 
upper extremity is proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in May 2006 
advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.  

The May 2006 letter also advised the Veteran of the five 
Dingess elements, to specifically include that that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

Moreover, the May 2006 letter also advised the Veteran that 
VA is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran prior to the 
rating decision on appeal, the Board notes that the claim was 
fully developed and readjudicated after all required notice 
was provided, most recently in a July 2009 Supplemental 
Statement of the Case (SSOC).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

First, the Veteran's service treatment record (STR) and 
Social Security Administration (SSA) records are on file, and 
the file includes medical records from those VA and non-VA 
medical providers that the Veteran identified as having 
relevant records.  

In this regard, the Veteran in August 2007 submitted a list 
of medical care providers who had previously treated him.  He 
did not, however, indicate that these medical providers have 
records that are either pertinent to his present appeal or 
not previously associated with the claims file.  

In fact, the Veteran had previously, in December 2006, 
submitted numerous private (non-VA) treatment records.  In an 
attached statement, he wrote that he was submitting all the 
private treatment records pertinent to his claim, which he 
felt would be satisfactory.  Moreover, in a July 2008 
statement, the Veteran wrote that he had previously sent all 
the private treatment records available.  

Accordingly, the Board finds that there are no further VA or 
non-VA medical providers having additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (clarifying that VA's duty to assist applies 
only to records relevant to a Veteran's present claim).  

Also, the Veteran was afforded VA examinations in connection 
with his claim, most recently in June 2009.  The Board finds 
that the VA examination is adequate because, as shown below, 
it was based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, 
and because it describes the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).   

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue herein decided, but he has not requested such 
a hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board further finds that there has been substantial 
compliance with its August 2007 remand instructions.  In 
particular, the Board's remand directed the AMC to ask the 
Veteran to identify any health care providers having 
treatment records pertinent to his claim.  This was 
accomplished by an August 2007 letter.  

As indicated, the Veteran replied in a July 2008 letter 
indicating that he had previously sent all pertinent private 
treatment records available.  

The Board's August 2007 remand also instructed the AMC/RO to 
schedule the Veteran for a VA examination to determine the 
nature and likely etiology of his left upper extremity 
disorder.  The Board indicated that the VA examination should 
be performed by a physician.  

As indicated, the Veteran underwent a VA examination in June 
2009.  Although the examiner was not a physician, the 
examination report shows that a physician reviewed and 
cosigned the examination results.  

For these reasons, the Board finds that there was substantial 
compliance with its August 2007 remand instructions.  
Therefore, further remand is not necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 
97, 104-05 (2008) (finding substantial compliance where an 
opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for a disability of the left upper extremity.  

The Board notes that the Veteran's claim involves two 
related, but essentially distinct, disabilities of the left 
upper extremity.  First, he contends that he has residuals, 
including status post left wrist fusion, as a result of a 
1993 (post-service) fall from a two-story building.  He 
attributes the fall to a hypoglycemic episode related to his 
service-connected diabetes mellitus.  Second, the RO has 
interpreted the Veteran's claim to encompass peripheral 
neuropathy of the left upper extremity, claimed as due to the 
service-connected diabetes mellitus.  

In light of the Veteran's contentions and the RO's 
development of the claim, the Board finds that the scope of 
the Veteran's claim reasonably encompasses both disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for certain disabilities resulting from 
exposure to an herbicide agent such as Agent Orange.  See 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

With regard to peripheral neuropathy, service connection is 
warranted on a presumptive basis if a Veteran manifests acute 
or subacute peripheral neuropathy to a compensable degree any 
time after such service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  

For the purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Veteran's service treatment record 
(STR) contains a July 1967 entrance examination self-report 
of medical history in which the Veteran indicated that he had 
fractured his left arm 10 years earlier; the reviewing 
physician noted "healed."  A physical examination was 
"normal."  At discharge in May 1969 a physical examination 
was "normal," and the Veteran denied a history of having 
any broken bones.  

The Veteran's DD 214 shows that he received the Vietnam 
Service Medal, Vietnam Campaign Medal, and Vietnam 
Presidential Unit Citation (with Palm).  The Veteran was 
discharged in September 1969.  

With regard the Veteran's type 2 diabetes mellitus, the post-
service medical records repeatedly document the Veteran's 
assertions of having been diagnosed with diabetes mellitus in 
1986.  The first medical documentation of diabetes consists 
of a private April 1990 handwritten treatment note indicating 
"Diabetic [check] up."  The Veteran was granted service 
connection for type 2 diabetes mellitus in a July 2003 RO 
rating decision.  The effective date for the award of service 
connection is in May 2001.  

With regard to the left arm, the record includes a July 1993 
private (non-VA) hospital report showing that the Veteran 
underwent an open reduction, internal fixation and 
application of external fixator (fusion) of the left wrist 
due to complex intra-articular fracture-dislocation.  The 
surgery report does not indicate the cause of the fracture 
and an associated handwritten surgery record is essentially 
illegible.  

On follow-up in October 1993, the private physician who 
performed the wrist fusion indicated that the Veteran 
complained of continued paresthesias into the radial nerve 
distribution with absent sensibility at the tip of the radial 
nerve to the thumb dorsally and impaired two-point 
discrimination to the median nerve distribution of the hand.  

The physician indicated that these symptoms were consistent 
with the Veteran's injury, but the radial nerve symptoms were 
present at the time of the injury.  There was also 
significant osteoporosis in the hand.  

In connection with his claim for VA benefits, the Veteran 
underwent a VA examination in December 2002.  The examiner 
had no medical records for review, but noted the Veteran's 
report of having a left arm fracture when he was 10 years old 
and fractured left arm after a two-story fall in 1993 
followed by a left wrist fusion.  

The VA examiner further noted the Veteran's report of having 
been diagnosed with diabetes 14 years prior (in 1988).  His 
complaints included having no sensation in his left hand due 
to his prior wrist fusion.  On physical examination, 
neurologic testing revealed decreased sensation of the left 
hand to pinprick.  

Based on the results of the examination, the VA examiner 
indicated that "[f]or the [V]eteran's claimed condition of 
Diabetes Type 2, the diagnosis is:  Diabetes Mellitus Type 2 
. . . He has neuropathy of the left hand and both feet."  

In connection with a claim for SSA disability benefits, the 
Veteran underwent a physical examination in November 2003.  
The Veteran's complaints included constant left wrist pain, 
weakness, and stiffness since a 1993 fall and wrist fusion.  

The Veteran also complained of numbness from the wrist to the 
tips of the fingers.  His pertinent medical history was noted 
to include diabetes mellitus.  

On neurologic examination, there was decreased sensation in 
the left dorsal and ventral fingers and hand. The diagnosis 
was that of left upper extremity pain secondary to a 1993 
injury and peripheral neuropathy "probably" secondary to 
diabetes mellitus.  

The record on appeal also includes the Veteran's extensive VA 
outpatient treatment records from January 2002 to June 2009, 
including regular primary care follow up reports for his 
diabetes mellitus.  

The first indication of left upper extremity complaints 
consists of an August 2004 treatment note documenting the 
Veteran's report of daily left arm pain due to an old 
traumatic injury that required a wrist fusion.  The pertinent 
diagnosis was that of type 2 diabetes mellitus with 
peripheral neuropathy and arthralgia left arm.  

Also, a September 2005 addendum to a VA primary care follow-
up note shows that the Veteran complained of extremity 
numbness on tramadol.  He was prescribed Motrin for arm pain 
instead.  

In connection with his present claim, the Veteran underwent a 
further VA examination in September 2006.  The examiner 
reviewed the claims file and the Veteran's medical records.  
With regard to the pertinent medical history, the examiner 
noted that the Veteran underwent a wrist fusion in 1993 after 
falling two stories at a construction site.  According to the 
Veteran, the fall was caused by his diabetes.  The examiner 
also noted the Veteran's history of diabetes mellitus since 
1986.  

An examination revealed ankylosis of the left wrist and a 
neurologic examination showed decreased sensation in the 
fingertips of the left and right hand.  Based on the results 
of the examination, the VA examiner diagnosed residuals of a 
left wrist fracture with pain and peripheral neuropathy of 
the left hand and fingers.  

With regard to the etiology of the disorders, the examiner 
opined that she could not resolve the issue without resorting 
to mere speculation, but found no documentation to support 
the Veteran's claim that his fall was secondary to 
uncontrolled diabetes.  Further, the STR showed no evidence 
of a left wrist condition.  

Following the September 2006 VA examination, the record 
contains a March 2007 VA primary care note reporting that an 
examination of the upper extremity was normal, and sensation 
was intact on neurologic examination.  

Most recently, in June 2009, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and the 
Veteran's medical records.  With regard to the left upper 
extremity, the examiner noted the results of a June 2009 VA 
X-ray study of the forearm showing areas of irregular 
sclerosis in the distal left radius that appeared to "be" 
related to an old injury.  There was also a small metallic 
density in the palmar soft tissues of the "right" wrist.  
Also, an X-ray study of the wrist showed areas of irregular 
lucency and sclerosis in the distal left radius suggesting 
old injury.  

In reviewing the pertinent medical history, the examiner 
noted the Veteran's report of a 1993 two-story fall, which 
the Veteran attributed to low blood sugar.  The Veteran 
indicated that he had residual weakness and contracture of 
the left arm since that time.  The Veteran's current 
complaints consisted of weakness, paresthesias, pain, and 
numbness, plus decreased movement of the left wrist and 
forearm.  

On examination of the left upper extremity, the VA examiner 
found a motor impairment involving weakness with permanent 
flexion of the forearm; the affected nerve was the radial 
nerve.  A sensory function and peripheral nerve test was 
normal.  An electromyography and nerve conduction studies 
were not performed.  

Based on the results of the examination, the VA examiner 
diagnosed irregular sclerosis in the distal left radius, 
which might "be" related to an old injury.  The examiner 
further noted that there was nerve dysfunction and paralysis.  
With regard to the etiology of the disorder, the examiner 
opined that the Veteran's current left arm disability was not 
caused by a result of his active service.  

Based on a careful review of the evidence, as indicated, the 
Board finds that service connection for peripheral neuropathy 
of the left upper extremity is warranted as secondary to the 
service-connected type 2 diabetes mellitus.  

As indicated, the Veteran is presently service-connected for 
diabetes mellitus, and service connection has been in effect 
since May 2001.  The record also establishes a diagnosis of 
peripheral neuropathy, which the December 2002 VA examiner 
specifically listed as a disorder associated with the 
Veteran's diabetes mellitus.  Plus, an SSA examiner in 
November 2003 indicated that the Veteran's peripheral 
neuropathy was "probably" secondary to his diabetes 
mellitus.  

The Board recognizes that recent VA outpatient treatment 
records are inconsistent with regards to a current diagnosis 
of peripheral neuropathy (as they appear to consistently show 
normal neurologic examination of the left upper extremity).  

Nonetheless, service connection is warranted because the 
requirement of a "current disability" is satisfied if a 
disorder is diagnosed at the time a claim is filed or at any 
time during the pendency of the appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In fact, service 
connection may be awarded even though the disability resolves 
prior to adjudication of the claim.  See id.  Here, as shown, 
peripheral neuropathy has been diagnosed during the pendency 
of the appeal.  

In short, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that the Veteran is 
experiencing peripheral neuropathy of the left upper 
extremity that as likely as not is secondary to his service-
connected diabetes mellitus.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

The Board finds, on the other hand, that service connection 
is not warranted for a disability currently manifested by 
residuals of a left wrist fracture, status post left wrist 
fusion.  

The Veteran indicates that the disability is due to a two-
story fall in 1993.  His assertions in this regard are 
competent evidence demonstrating the onset of his symptoms.  
See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  
In fact, his assertions are consistent with the 1993 
treatment records noting an "injury."  

The Veteran further asserts that he suffered the fall as a 
result of a hypoglycemic episode caused by his service-
connected diabetes mellitus.  In 1993, however, service 
connection was not in effect for diabetes mellitus.  Service 
connection on a secondary basis is only warranted for disease 
or injury caused by an already service-connected disability.  
See 38 C.F.R. § 3.310; see also Allen v. Brown,  7 Vet. App. 
439, 448 (1995) (explaining that service connection is 
warranted for additional disability caused by an "already 
service-connected disability").  

Accordingly, service connection on a secondary basis is not 
warranted for the disability currently manifested by 
residuals of a left wrist fracture, status post left wrist 
fusion.  

In conclusion, by extending the benefit of the doubt to the 
Veteran, service connection for peripheral neuropathy of the 
left upper extremity is warranted.  





ORDER

Secondary service connection for peripheral neuropathy of the 
left upper extremity is granted.  


REMAND

The issue of entitlement to SMC is also currently on appeal.  

Entitlement to SMC at the housebound rate may be predicated 
upon a showing that a veteran has one single disability 
ratable 100 percent disabling and has additional disabilities 
independently ratable 60 percent or more disabling: or, in 
addition to the 100 percent disability evaluation, is 
demonstrably housebound due to disability.  See 38 U.S.C.A. § 
1114(s).  

A total disability rating based on individual unemployability 
(TDIU) satisfies the total (100 percent) rating requirement 
if the TDIU evaluation was, or can be, predicated upon a 
single disability and there exists additional disability or 
disabilities independently ratable at 60 percent or more.  
See Bradley v Peake, 22 Vet. App. 280 (2008).  

Otherwise, entitlement to SMC at the housebound rate is 
warranted if a veteran is permanently housebound by reason of 
a service-connected disability or disabilities.  38 U.S.C. § 
1114(s).  

In the present case, the Veteran in an August 2007 statement 
specifically wrote that he was not housebound.  

With regard to whether the Veteran meets the numerical 
requirements to warrant an award of SMC, he is presently 
service-connected for coronary artery disease, status post 
bypass grafting x2, rated as 10 percent disabling prior to 
May 2001, 60 percent disabling from March 2002, and 100 
percent disabling from May 2002; and type 2 diabetes 
mellitus, rated as 20 percent disabling from May 2001.  He is 
also service connected for hypertension, erectile 
dysfunction, and bilateral hearing loss, which are all rated 
as noncompensable.  

In a September 2003 rating decision, the RO granted a TDIU 
rating effective on March 28, 2003, based on a finding that 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  

In an April 2006 decision, the Board assigned an effective 
date of March 28, 2002, for the award of the TDIU rating.  

Accordingly, the Veteran has a single service-connected 
disability rated as totally (100 percent) disabling beginning 
in May 2002.  In this regard, the Board notes that because 
the TDIU rating was based upon a combination of the Veteran's 
service-connected disabilities, the total (100 percent) 
rating requirement of 38 U.S.C.A. § 1114(s) is not satisfied 
prior to May 2002.  See Bradley, 22 Vet. App. at 292-93.  

Therefore, the remaining question is whether he has 
additional service-connected disability independently rated 
at 60 percent.  

Herein above, the Board granted service connection for 
peripheral neuropathy of the left upper extremity.  A 
disability rating has not yet been assigned for the now 
service-connected disability.  The Board notes that the 
highest rating available for peripheral neuropathy is 60 
percent.  See 38 C.F.R. § 4.124a.  Because it is possible 
that the Veteran may meet the numerical requirements of 38 
U.S.C.A. § 1114(s) once a rating is assigned for the service-
connected peripheral neuropathy of the left upper extremity, 
the issue of special monthly compensation must be deferred.  

The RO should readjudicate the issue after assigning a rating 
for the service-connected peripheral neuropathy of the left 
upper extremity.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should review the record and 
undertake any further development deemed 
warranted with regard to the Veteran's 
claim for SMC benefits based on the need 
for aid and attendance or at the 
housebound rate.  The RO should also 
resolve the matter of assigning an initial 
evaluation for the service-connected 
peripheral neuropathy of the left upper 
extremity.  

2.  After completing all indicated 
development and adjudication, the RO 
should readjudicate the remanded claim for 
SMC benefits in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


